Citation Nr: 1108453	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is now under the jurisdiction of the Los Angeles RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD, which he contends results from traumatic experiences in Vietnam.  In pertinent part, he reports that his unit was constantly subject to night attacks by North Vietnamese troops and that he was involved in 18 rocket and mortar attacks while in Vietnam.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 C.F.R. § 3.304.

In this case, there is no evidence showing that the Veteran engaged in combat with an enemy.  His DD-214 does not indicate that he received any award associated with valor or heroism shown while engaged with an enemy force.  Rather, it shows that his military occupation specialty (MOS) was structural mechanic.  There is also no evidence of any combat injury in his service treatment records.  Therefore, in order for service connection for PTSD to be established, his claimed stressors must be corroborated.  

During the pendency of this appeal, the VA regulation governing service connection for PTSD was amended.  Under the current regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (as redesignated in 75 Fed. Reg. 39,843, 39,852 (July 13, 2010)).

In this case, the Veteran's reported stressors are related to fear of hostile military activity as contemplated in the regulation.  In order for service connection to be established based solely on his lay testimony, a VA examiner must confirm that he has PTSD specifically associated with one of those stressors.  Therefore, a remand is required to afford the Veteran a VA examination.  

If the VA examiner fails to diagnose PTSD, determines that PTSD is not related to the claimed stressors, or determines that the stressors are not adequate to support a diagnosis of PTSD, the Veteran may nonetheless seek to prove his claim on the basis of private medical evidence.  In that case, however, his lay assertions alone would not be sufficient to establish the occurrence of the claimed in-service stressors, and those events would need to be verified.  For this reason, the RO is instructed to attempt to corroborate the situations the Veteran identified in his stressor statements.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's statements of the alleged enemy attacks in Vietnam, as well as copies of his available service personnel records and any other relevant evidence, to the U.S. Army & Joint Services Records Research Center (JSRRC), and request that JSRRC attempt to verify whether the Veteran's unit engaged in combat with the enemy during the relevant time periods. 

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether he has PTSD related to service.

a.  Prior to the examination, specify for the examiner the stressors that are established by the record, including any verified enemy attacks.  The Veteran's claims file should be made available to the examiner, and the examiner should indicate in the examination report that the claims file was reviewed.  

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged established by the evidence of record, to include the Veteran's lay statements, was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the claimed in-service stressors found to be sufficient to produce PTSD by the examiner.  

The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity (in accordance with the revised criteria) is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor. 

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

3.  After the development ordered above is completed, the RO should re-adjudicate the claim on appeal based on all of the evidence of record.  If the disposition of the claim remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford them an applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


